Citation Nr: 1413389	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  06-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to service-connected malaria. 

2. Entitlement to service connection for hypertension, to include as secondary to service-connected malaria.

3. Whether new and material evidence has been received to reopen a claim for service connection for headaches.

4. Entitlement to a compensable disability rating for malaria.  


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In February 2006, the Veteran stated that he no longer wished the National Association for Black Veterans, Inc. to be his representative and that instead he chose the United Veterans of America as his power of attorney.  However, a valid VA Form 21-22 was not submitted for that organization and therefore it cannot represent the Veteran.  The Veteran has had opportunity to appoint another representative and has not done so.

In February 2008, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertension, whether new and material evidence has been received to reopen a claim for service connection for headaches, and entitlement to a compensable disability rating for malaria are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence associated with the claims file since August 2003 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension. 


CONCLUSION OF LAW

Evidence received since the August 2003 rating decision that denied service connection for hypertension, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim was most recently denied in August 2003 because new and material evidence had not been received.  His claim was initially denied in January 1987 on the grounds that there was no evidence that hypertension began during service, within one year of service, or was caused by his service-connected malaria. Since that time, lay evidence has been received indicating that the Veteran had high blood pressure in service.  In March 2006, W. P., the Veteran's brother, stated that when he tried to visit the Veteran in the hospital while he was in the military, he was informed that the Veteran was in isolation and being treated for malaria and hypertension.  Presuming the credibility of this statement, reopening of the Veteran's claim for service connection for hypertension based on the receipt of new and material evidence is therefore warranted.  38 C.F.R. § 3.156(a); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2011). 


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened; the appeal is granted to this extent only. 


REMAND

The record shows the Veteran's blood pressure was 134/70 in April 1962, while he was on active duty.  He submitted a medical treatise which defined pre-hypertension as a diastolic pressure (the lower number in a blood pressure reading) of 80 to 89 mm (millimeters) or a systolic pressure (the higher number) of 120-139 mm.  Further, a September 1978 VA treatment record shows treatment for a possible episode of malaria accompanied by blood pressure readings of 160/110 and 150/88.  The record is insufficient for the Board to decide his claim, a VA opinion is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the February 2008 remand directed the RO to obtain any outstanding VA treatment records.  The RO complied with this directive and received a negative response from the Philadelphia VA Medical Center (VAMC).  However, the Veteran was not properly notified that there were no available records.  38 C.F.R. § 3.159(e) (2013).  

Finally, in August 2005, the Veteran submitted a statement expressing disagreement with the entire June 2005 rating decision.  This was a timely Notice of Disagreement for all three issues adjudicated in that decision.  A Statement of the Case must be issued for the Veteran's petition to reopen a claim for service connection for headaches and claim of entitlement to a compensable rating for malaria.  38 C.F.R. §19.9(c) (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of whether new and material evidence has been received to reopen a claim for service connection for headaches and entitlement to a compensable disability rating for malaria.  

2. If VA treatment records from the Philadelphia VAMC for the period from January 2009 until the present are unavailable, the claims folder must indicate this fact and the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence.

3. Provide the Veteran's claims file to an appropriately qualified clinician so that an etiology opinion may be provided.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must provide opinions to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately due to or the result of his service-connected malaria. 

ii) Whether it is at least as likely as not (50 percent or greater probability) that hypertension was aggravated beyond its natural progression by his service-connected malaria.  

iii) If the examiner finds that the Veteran's hypertension was NOT caused or aggravated by his service-connected malaria, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service; or, is related to any incident of service; or, began within one year after discharge from active service.

d) The examiner must address the Veteran's April 1962 blood pressure reading of 134/70, and the September 1978 VA treatment record showing reports of a "malaria attack" at the same appointment as readings of hypertensive blood pressure.  The examiner should discuss the significance of the medical treatise of record indicating that pre-hypertension is 120-139/80-89 mm.

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5) Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


